Mr. Justice Wole
delivered the opinion of the Court.
Gaspar Espada claimed the right of homestead against the Succession of Antonio Torres. His claim was presented in the Municipal Court of Coamo and decided against him. On appeal to the District Court of Ponce, when the case was called, the plaintiff did not appear and judgment by default, it may be said, was rendered against him following the provisions of Section 3 of the Act of March 11, 1908, regidating appeals from judgments of Municipal Courts in civil cases (Laws, p. 168).
This judgment by default was rendered on the 21st of January, 1936. The plaintiff filed a motion for reconsideration which was overruled, on the 13th of April, 1936. An appeal was taken both from the judgment and from the order overruling the motion for reconsideration.
The appellee moves to dismiss first because the judgment was final and unappealable. The appellant counters that no entry of the notice of the judgment was ever made in the district court. Examining the record we find nothing-contrary to the contention of the appellant and the appellee has- drawn our attention to nothing. Therefore, the appeal may not be dismissed on this ground.
*505Tlie second ground for dismissal is that the appeal is frivolous, but not being convinced of this, the motion will be overruled.
Mr. Justice Córdova Davila took no part in the decision of this case.